Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6, 8-10, 35-36, 52, 57-59, 66-67, 75, 77 and 92 are pending in the instant application (Preliminary amendment filed 09/16/2020).

Priority
This application is a 371 of PCT/CA2017/051122 filed 09/22/2017 which claims the benefit of 62/399,192 filed 09/23/2016. The parent application 62/399,192 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-6, 8-10, 35-36, 52, 57-59, 66-67, 75, 77 and 92 of this application. Priority date accorded is 09/23/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10, 35-36, 52, 57-59, 66-67, 75, 77 and 92 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to a method of reducing pain associated with a medical condition in a subject comprising topically applying a composition comprising at least one 
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  
            The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written 
First, what do the claims as a whole cover?  Claims 1-4, 10, 35-36, 52, 57-59, 66-67, 75, 77 and 92 are drawn to a method of reducing pain associated with a medical condition in a subject comprising topically applying a composition comprising at least one photoactivator and a pharmaceutically acceptable carrier and exposing the said composition to actinic light to cause activation of the composition and thereby reducing pain.

Third, the factors need to be considered, with the most relevant factors discussed below.
Reduction to Practice:  The method reduced to practice in the instant specification are pain due to ulcers and acute wound on the breast using Eosin Y as the photoactivator, both of which are on the surface of the skin.
Level of Skill in the Art and Knowledge in the Art:  The level of skill in the art is high.  Applicants' disclosure of the effect of Eosin Y dye and light activation for reducing pain on ulcers and acute wound on breast is not representative of the use of any photoactivator in combination with actinic light for reducing pain associated with a medical condition as broadly encompassed by the instant claims.  Rather, one can only draw conclusions for the use of Eosin Y for reducing pain due to ulcers and acute wound on the skin.
Disclosure of Drawings or Structural Chemical Formulas: The only disclosure reduced to practice is using Eosin Y as the dye in combination with carbamide peroxide as oxidant for reducing pain due to ulcers and acute wound on breast, both of which are topical. The specification (at pages 26-33) teaches different classes of dyes that can be used and examples by chemical names. The recitation in the claims encompass several compounds as photoactivators with different chemical compositions and structures, properties, which have no common chemical feature or structure. The claim recitation is broader than what is supported by the specification. This also applies to the recitation ‘healing factor’ and ‘a medical condition’.
. 

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 35-36, 52, 57-59, 66-67, 75, 77 and 91 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of reducing pain due to a wound on the skin using the dyes recited in claims 6-9 and the healing factors as in claim 36, does not reasonably provide enablement for the reducing pain associated with any and all other medical conditions in a subject using any photoactivator as broadly encompassed by instant claims 1, 77 and 92, the pain recited in claims 58-59 which are not on the skin (topical). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The state of the prior art

(D) The amount of direction provided by the inventor
(E) The existence of working examples
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


	The breadth of the claims
Claims 1, 77 and 92 are drawn to a method for reducing pain associated with a medical condition by topically applying a photoactivator and a carrier and exposing the composition to actinic light. The breadth of the claims is seen to include several medical conditions using any photoactivator. 
The state of the prior art
Applicant states in the background section of the specification that pain is a complex sensation mediated by the nervous system and is difficult to treat clinically. Analgesics are far less effective. 
The level of predictability in the art
	The broad recitation, ‘pain associated with a medical condition’, recited in instant claims 1, 77 and 92 is seen to include any known medical condition. This is also the case with the types of pain recited in claims 58-59, which include medical conditions on the skin as well as conditions inside the body. The term photoactivator is also broad and encompasses any molecule that is photoactive.
	The amount of direction provided by the inventor
The instant specification is not seen to provide enough guidance that would allow a skilled artisan to extrapolate from the disclosure and the examples provided to enable the method of reducing pain associated with a medical condition via use of any photoactivator and light in a subject as instantly claimed. 
The existence of working examples
The working examples set forth in the instant specification are drawn to pain due to ulcers and acute wound on the breast using Eosin Y as the photoactivator, which are both on the skin. Despite these examples, there is little enabling disclosure for the treatment of any medical condition using any photoactivartor as broadly encompassed by the instant claims. Based on the examples given one of ordinary skill in the art cannot predict or extrapolate the method to reduction of pain associated with any and all medical conditions using any photoactivator as instantly claimed. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the method as instantly claimed. One of ordinary skill in the art would have to carry out experimentation with several different photoactivators and medical conditions in order to determine the efficacy of the said photoactivators in all other medical conditions (other than skin wounds) in the said method of pain reduction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites that the composition of method claim 1 is a biophotonic composition. Biophotonic composition is defined in the specification (page 6) as generation, manipulation, detection and application of photons in a biologically relevant context. The method of claim 1 involves generation, manipulation, detection and application of photons in a subject, which is in a biologically relevant context. It is not clear what applicant intends by the recitation in claim 4.
Claim 5 recites the term derivative. The term “derivative” is recited at page 3 in the specification. There is no clear definition of “derivative" provided in the specification, and therefore the metes and bounds of the term “derivative” is unclear. 
According to the Merriam-Webster’s Online Dictionary, “derivative” is defined as “a chemical substance related structurally to another substance and theoretically derivable from it.”. Hence, one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to the “derivative”.  One of ordinary skill in the art would clearly recognize that a "derivative" would read on xanthene having any widely varying groups that could be used to substitute it.  Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions.  Thus, it is unclear as to what all are encompassed by the term “derivative”.
Claim 10 recites at least about. The term about is not defined in the specification. The recitation at least indicates that there has to be a certain minimum amount of the photoactivator. About indicates variability in the parameter recited. Therefore, the recitation at least about does not clearly set forth the minimum value for the recited parameter. It is unclear as to what the minimum percentage of photoactivator is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that the composition of method claim 1 is a biophotonic composition. Biophotonic composition is defined in the specification (page 6) as generation, manipulation, detection and application of photons in a biologically relevant context. The method of claim 1 involves generation, manipulation, detection and application of photons in a subject, which is in a biologically relevant context. Therefore, claim 4 is not seen to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 35-36, 52, 57-59, 66-67, 75, 77 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini et al (WO 2010/051636 A1; cited in the IDS filed 03/15/2019).
2 (paras 0027-0028 and 0108; part of the limitations of claims 67, 75 and 77). The light source is a source of visible light having a wavelength between 400 and 700nm and can be in continuous motion over the treated area for the appropriate time of exposure (para 0107-0108; part of the limitation of claim 67). There can be multiple applications of the composition and light over the treated area for the appropriate time of exposure (para 0108). This is a suggestion to the artisan to adjust the timings and frequency and resting periods between exposure to light as in claims 75, 77 and 92.
Example 4 at page 20, deals with an excision wound on subject at the back. This reads on part of the limitation of claim 2 (not in orofacial region) and part of the limitation of claim 3 (not dependent on treatment of underlying medical condition).

Piergallini et al does not expressly teach that its method reduces pain as in claims 1, 77, 92, and the types of pain as in claims 57-59 and 66. However, from the teachings of Piergallini regarding its composition (which contain the instantly claimed photoactivators), which in combination with actinic light, helps in wound healing, suggests to the artisan that pain associated with the wound will also be reduced as the wound heals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the instant method of reducing pain since the prior art teaches the use of the claimed composition and actinic light for wound healing. The artisan would be motivated to use the composition in combination with actinic light in the claimed method since one of ordinary skill in the art would have a reasonable expectation that pain associated with the wound will also be reduced as the wound heals.
It would be obvious to the artisan to extend the method for reducing pain associated with the conditions as in instant claims 57-59 and 66.

Conclusion
Pending claims 1-6, 8-10, 35-36, 52, 57-59, 66-67, 75, 77 and 92 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623